FILED @)

IN THE UNITED STATES DISTRICT COURT JUL 10 2020

FOR THE NORTHERN DISTRICT OF CALIFORNIA

SUSAN Y. SOONG

CLERK, U.S
NORTH DISTRICT oF oa, COURT

OF CALIFO
UNITED STATES OF AMERICA OAKLAND OFFicE NIA
Plaintiff(s)
V. Criminal Case No. 416CR00382 ~ // HS&
JORGE GOMEZ

BOP Inmate No. 23660-111

Defendant

 

MOTION REQUESTING A JUDICIAL RECOMMENDATION CONCERNING
LENGTH OF RRC/HALFWAY HOUSE PLACEMENT

 

COMES NOW, the Defendant, Jorge Gomez, pro se and unskilled in the field of law,
and respectfully moves this Honorable Court to recommend that the Bureau of Prisons (“BOP”)
afford the Defendant Residential Re-entry Center (“RRC”)/halfway house placement time of 12
months preceding the end of his sentence. In support thereof, Defendant states as follows:

1. On June 18, 2018 Defendant was sentenced by this Court to a term of sixty (60) months
imprisonment followed by a term of four (4) years of supervised release.
2. Pursuant to the Second Chance Act of 2007 (“SCA”) the BOP may place a defendant into

RRC/halfway house up to twelve months prior to his release date if it is determined that

Mr. Gomez’s placement in a halfway house is of “sufficient duration to provide the

greatest likelihood of successful reintegration into the community.”

3. The criteria that the Bureau of Prisons is to consider in assessing an individual applicants’
eligibility for up to twelve months of RRC/Halfway House includes: any statement made

by the Court concerning the purposes that warranted a sentence to imprisonment and
recommending the type of correctional facility that would be appropriate. 18 U.S.C.
3621(b)(4)(A), (B). (See Exhibit A~Granted RRC motions-12 month). An
RRC/halfway house is a correctional facility with superior transitional programs to help
inmates rebuild their ties to the community.

. Title 18, United States Code, section 3582(c) provides that a "court may not modify a

term of imprisonment once it has been imposed except" in very limited circumstances,

and Mr. Gomez is not asking the court to modify the sentence. He is asking the Court to

simply change the place of incarceration of the sentence per the Second Chance Act, a

federal law.

. Mr. Gomez is currently housed at the US Penitentiary in Atwater, California. His release

date is October 25, 2021, and a recommendation for RRC placement will not affect this.

. Mr. Gomez is 41 years old. He is still young enough to be reformed and rejoin law-

abiding society with all the help of a judicial recommendation for prolonged placement at

a federal halfway house.

. Mr. Gomez’s employment history has been menial without promotional opportunities in

the business of soil stabilization. He has not achieved any professional license or in-

demand market skills. Promotional employment prospects are not promising without the
retraining assistance at a federal RRC.

. In addition, Mr. Gomez has participated in the following BOP programs in an attempt to

prepare for his release and aid in his rehabilitation:

Personal Fitness Trainer
Microsoft Office
Microsoft Word

Real Estate Fundamentals
Personal Finance

Organic Farm Cooperative

hoe pop
9.

10.

11.

12.

Business Law

Job Fair

Typing

Medicine Ball-Beginning & Intermediate

or ogg

A recommendation that Mr. Gomez be placed for 12 months at an RRC/Halfway House
would be non-binding on the BOP but consistent with the reintegration principles of the
Second Chance Act and would allow Mr. Gomez to better address the underlying impetus
that led to commission of his instant offense.

A recommendation that Mr. Gomez be afforded RRC/Halfway House placement time
of 12 months would maintain the integrity of the disposition while still preserving the
punitive aspect of his sentence since it would not modify the court’s sentence and would
allow Mr. Gomez the opportunity to address and correct his elevated risk of recidivism
by virtue of his arrest record, the nature of his offense, his lack of promotional
employment possibilities, lack of savings , drug abuse, likelihood of losing home, lack
of assets, and a 60 month sentence. He will remain under the control of the BOP while in
the supervised environment of the RRC as the law requires.

Mr. Gomez expressed exceptional remorse and contrition regarding his commission of
his offenses and he cooperated fully with the Prosecution.

The Inspector General of the BOP and the Attorney General of the U.S. has noted in
reports and public statements that the BOP is under-utilizing various programs available,
such as RRC/halfway house , and even such deserving inmates as Mr. Gomez are
frequently denied extended placement. It should also be noted that generous
RRC/halfway house placement reduces the cost of traditional incarceration. If it pleases
the court, for all the foregoing reasons, we request the court agree to recommend 12

months of halfway house preceding release for Jorge Gomez.
WHEREFORE NOW, above premises considered, the defendant respectfully requests that this
Honorable Court GRANT [his] motion and all relief requested herein, issuing a judicial
recommendation to the BOP that Defendant be granted placement time of 12 months of halfway

house, reflecting the same and granting all other relief required by Law, Liberty, and Equity.
Done this 8th Day of July 2020

Respectfully Submitted,

 

x Vora
Jorge lubes, U eister ¥43660-1 1

USP Atwater
PO Box 019001
Atwater, CA 95301
CERTIFICATE OF SERVICE

I, the undersigned, do hereby certify that I have served a copy of this pleading upon the
Clerk of the Court, VIA US Mail, properly addressed, First-Class Postage prepaid. The accused

further requests that a copy of this pleading be forwarded to all parties, VIA the CM/ECF

System, as he is indigent, detained, and has no other means.

Done this 8th Day of July 2020

Respectfully Submitted,

x Qowy

\) UV
Jorge ez, Register 660-111
USP Atwater

PO Box 019001
Atwater, CA 95301
EXHIBIT 1A
Case 1:13-cr-00039-MBC Document 70 Filed 07/14/16 Page i of1

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA )
¥: Criminal No. 13-39 Erie
BRIAN M. QUIMBY
)
MEMORANDUM ORDER

 

Brian Quimby has filed a pro se motion [ECF 69] requesting that the Court recommend
to the Bureau of Prisons (“BOP”) that he be placed in a Residential Re-Entry Center for a period
of twelve (12) months prior to the end of his sentence,

It has always been the policy of this Court not to attempt to order the BOP to do
anything, although the Court has often made recommendations io the BOP regarding the
placement of defendants, Indeed, on Mr. Quimby’s Amended Judgment {ECF 61] we stated: “I
recommend assignment to a Center as close to this defendant’s home in Sarasota, Fl as possible.
He is truly a ‘white collar’ defendant, and I would not expect him to cause any problems
wherever he is assigned. He is well educated, computer experienced and may be helpful to any
administration.”

Assuming there is no objection from the Government, therefore, | will grant Mr.

’ Quimby’s Motion and recommend that he be placed in a Residential Re-Entry Center for a

period of twelve (12) months prior to the end of his sentence.

a oe

4
joey, (3, 22/6 : .
. Maurice B. Cohil], Jr. - .
. Senior United States District Judge
GC: Brian Quimby

#345 15-068

FCI Miami

PO Box 779800

Miami, FL 33177
Case: 1:07-cr-00647-JGC Doc #: 209 Filed: 11/08/17 1 of 5. PagelD #: 2750

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

WESTERN DIVISION
United States of America,
Plaintiff, Case No.: 1:07CR00647
v. ORDER

Zubair Ahmed (B.O.P. Inmate 19303-424),
Defendant,

Defendant pleaded guilty to and was convicted of conspiring to provide material support to
terrorists in violation of 18 U.S.C. § 2339A. His base offense level was 43 (deemed 52 for
sentencing purposes). Defendant had never been arrested before this offense, butreceived a criminal
history category of IV due to the nature of the crime. This resulted in a Guideline Range of 360
months to life imprisonment.

sentenced defendant on June 10, 2010, to a term of 120 months, with three years supervised
release to follow. The defendant’s “out date” is August 17, 2018.

He has filed a pro se “Motion Requesting a Judicial Recommendation Concerning Length
of RRC/Halfway House Placement.” (Doc. 207). The government opposes the motion. (Doc. 208).!

For the reasons that follow, I grant the motion and recommend that the Bureau of Prisons

forthwith arrange for the defendant’s release to a halfway house in his hometown, Chicago.

 

' The defendant filed his motion on July 10, 2017; the government its response on July 18,
2017. Lest there be any doubt, the delay in deciding the motion was entirely inadvertent, due to my
own oversight as to its pendency. The delay was by no means whatsoever intentional. Thus, no
reader should infer that my tardiness in preparing and filing this order indicates any hesitancy on
my part to grant the defendant’s request. I regret my delay in addressing the defendant’s motion; the
consequences of that delay are, unfortunately, incurable.

1
Case: 1:07-cr-00647-JGC Doc #: 209 Filed: 11/08/17 2 of 5. PagelD #: 2751

Discussion

Title18 U.S.C. § 3624(c)(1) authorizes the Bureau’s Director to assign an inmate during the
last months of his term (not to exceed twelve months) to a halfway house:

The Director of the Bureau of Prisons shall, to the extent practicable, ensure that a prisoner

serving a term of imprisonment spends a portion of the final months of that term (not to

exceed 12 months), under conditions that will afford that prisoner a reasonable opportunity
to adjust to and prepare for the reentry of that prisoner into the community. Such conditions
may include a community correctional facility.

Halfway house placement is “a mechanism to reduce recidivism.” (Doc. 207, Ex. 2 (Bureau
of Prisons Director’s Memorandum for Chief Executive Officers: “Revised Guidance for Residential
Reentry Center (RRC) Placements”)). The Second Chance Act instructs that an inmate’s placement
should be “of sufficient duration to provide the greatest likelihood of successful reintegration in the
community.” 18 U.S.C. § 3624(c)(6)(C). Although the Director is ultimately responsible for
defendant’s placement, the Bureau must consider “any statement” I make “recommending a type of
penal or correctional facility as appropriate.” See 18 U.S.C. § 3621(b)(4)(B).

The government’s principal contention appears to be that the defendant, in light of the nature
of his conviction, deserves no leniency and should not return to his home community until the latest
date (usually six months prior to expiration of the term) as of which the Bureau would place him in
the halfway house to prepare for release from custody.

I disagree with the government for several reasons.

First: the government says I do not know what the defendant’s conduct has been in prison.
So saying, the government ignores the courses that defendant has taken on subjects as diverse as

Aquiculture and Organic Farming to Computer Applications, Financial Literacy, and Technology

101 to Stress Management and Decision-Making to College Correspondence Courses and Spanish.
Case: 1:07-cr-00647-JGC Doc #: 209 Filed: 11/08/17 3 of 5. PagelD #: 2752

More to the point, the government offers no evidence as to the defendant’s conduct, good or
bad, while in custody. But the government certainly could have found out what his record as an
inmate was. Its silence in that regard is telling.

Second: with an “out date” one month short of two years before his imposed term ends on
July 12, 2020, it is readily apparent that the defendant has substantial good time credit.

That fact, like the government’s silence, is telling. Indeed, it suggests that the professed
ignorance about the defendant’s conduct in prison is not just telling; it appears disingenuous.

Admittedly, the defendant’s crime was serious. I took that fact expressly into account at
sentencing. I suggest, though, that now is not the time to give, as the government does, too much
heed to that factor.

What really matters at this point is assessment of what, if any risk, the defendant poses to the
community. Given his apparent rehabilitation, as evidenced by his good time credit and educational
pursuits, further imprisonment is simply punitive.

Punishment for punishment’s sake is not a § 3553(a) factor.

Nor should or could it be in a penal system in the service of the Rule of Law. Demanding that —
the defendant remain in prison until the last grain of sand in the hour glass has run down, the
government, it seems to me, has no real motivation other than punishment,

To be sure, the government professes concern about community safety. While that is, of

course, a core concern, the government offers nothing to substantiate its apprehension.

 

* Defendant can earn 42 or 54 days of good time credit per year, depending on the progress
he makes toward earning a GED or high schoo! diploma. See 28 C.F.R. § 523.20(c). With an “out
date” twenty-three months short of the end date of the imposed term, I can infer that defendant may
well have earned all the good time credit available to him.

3
Case: 1:07-cr-00647-JGC Doc #: 209 Filed: 11/08/17 4 of 5. PagelD #: 2753

The defendant will return to Chicago at some point. Is there any reason to believe that
hastening his return by few months (during which he’!I still be confined under Bureau control)
endangers anyone? The government offers, and I see none.

Instead, I believe that an early start on reentry within the halfway house setting can enhance
the likelihood of an uneventful period of supervised release and long-term law-abiding behavior.

When he returns home, defendant will do so tarred with the indelible brush marks of one who
wanted to provide substantial assistance to overseas terrorists. That stain will never wash off or be
wiped away.

For someone so convicted, reentry will be especially difficult.

That being so, it makes better sense - and better serves the community - to allow the
defendant to enter a halfway house now, rather than wait until the usual six months before the end
of his term.

Delay, on the other hand, can serve no useful purpose, for the defendant or his community.

Conclusion

In light of the foregoing, I grant the defendant’s motion and recommend that the Bureau of
Prisons promptly end his prison confinement and transfer him to a Residential Reentry Center to
begin the process of reentry into his home community.

It is, therefore, hereby

ORDERED THAT:

1. The defendant’s Motion Requesting a Judicial Recommendation Concerning Length of

RRC/Halfway House Placement (Doc. 207), be, and the same hereby is granted;
Case: 1:07-cr-00647-JGC Doc #: 209 Filed: 11/08/17 5 of 5. PagelD #: 2754

2. The United States Attorney shall on receipt of this Order, immediately forward it to the
appropriate Bureau of Prisons officials responsible for deciding when to transfer prison inmates to

halfway house custody; and

3, The Clerk shall serve a copy of this Order on the Warden of the Seagoville (Texas)
Federal Correctional Institution and the defendant’s Case Manager at that institution.

So ordered.

/s/ James G. Carr
Sr. U.S. District Judge
tow a”

Tirge Comex MN

Reg #93660- |b] miane.mee as ons] meee

refer Prison comp rt
| Federal Woy

Po. Box olgool
Atwater, cA $5501

      
  

ae Clerk of ei Gauche :
* Py Bonala: Bellams. Fedeval Ould

ES oe SR Bol. Nb. Shreedy, Su ibe 400

ega | Mai ye ip nes Y t ee
se! a Onland Ca, F46la

, eS 8 Soa e0-4 1 tes
4 wot vel . ae Pig Clerk Of The © Court 3 .

   

 

Sulte 400s
1301 CLAY ST ¢
Oakland, CA e4ei2

 

! mie United Sia ates + 2
{ cg EEE ee] ar Ca milly fe
a eR BU GRE a ee
